Ames, J.
The evidence objected to had a tendency to show that the defendant had in his possession, not long before the sickness and death of Mrs. Wilson, a metallic instrument which the jury might believe adapted to the use described in the indictment; and that he understood and described it as well adapted to such a use, and safer than other instruments that might be employed for such a purpose. Evidence had already been given for the purpose of showing the existence of cuts, wounds, and bruises in the womb of the deceased, such as indicated the forcible use of some instrument. All this, taken in connection with previous testimony, tended to show that the defendant had the opportunity, and was knowingly in possession of the means, of committing such a crime, and the evidence was therefore competent and admissible. Its weight and effect were of course to be judged of by the jury. Commonwealth v. Brown, 121 Mass. 69.
Its admission after the defendant had closed his case was a matter of judicial discretion, and not a subject of exception. Commmonwealth v. Arrance, 5 Allen, 517. See also Foot v. Hunkins, 98 Mass. 523.

Exceptions overruled.